July 31, 2008 PROVIDENT INVESTMENT COUNSEL Flexible Growth Fund, Class I Small Cap Growth Fund, Class I Each a series of Advisors Series Trust Supplement to Prospectus and Statement of Additional Information Dated February 28, 2008 Effective immediately, David J. Furth no longer serves as a portfolio manager of the Provident Investment Counsel Small Cap Growth Fund. Please disregard all references to Mr. Furth in the Prospectus and Statement of Additional Information. Barry B. Burch has been promoted to lead small-cap portfolio manager.Andrew J. Pearl, Ned W.
